FIRST DISTRICT COURT OF APPEAL
                 STATE OF FLORIDA
                  _____________________________

                          No. 1D18-2438
                  _____________________________

ROBERT REID,

    Appellant,

    v.

BERNARD F. DALEY, JR.,

    Appellee.
                  _____________________________


On appeal from the Circuit Court for Leon County.
Charles W. Dodson, Judge.

                            May 6, 2019


B.L. THOMAS, C.J.

      Appellant, a prisoner in the state corrections system, filed a
civil suit in the Circuit Court for Leon County, alleging that he was
the victim of fraud, deceit, dishonesty, and misrepresentation on
the part of his postconviction attorney. The trial court ruled that
the complaint failed to state a cause of action and dismissed the
complaint without prejudice.          Appellant filed an amended
complaint, alleging that Appellee accepted money to file
postconviction motions for Appellant, but then never performed
the agreed-upon legal work. Appellant attached checks made out
to Appellee in the amount of $4,500. He sought to recover the
$4,500 allegedly paid to Appellee, plus $25,000 for mental anguish
and emotional distress.
     Appellee moved to dismiss the amended complaint, arguing
that the allegations therein were still insufficient to state a cause
of action. Appellee also argued that, by Appellant’s own admission,
the actual damages were only $4,500, putting the amount-in-
controversy far below the circuit court’s $15,000 jurisdictional
threshold. The trial court ruled that Appellant’s amended
complaint failed to correct the deficiencies of the initial complaint
and failed to state a cause of action. The court granted Appellee’s
motion to dismiss and instructed the clerk to close the file.

    Appellant challenges the trial court’s order, arguing that the
court should have given him an opportunity to file a second
amended complaint. For the reasons set forth below, we affirm.

                              Analysis

     A review of a motion to dismiss is limited to the four corners
of the complaint; a court may therefore only consider the
allegations in the complaint and attached documents incorporated
therein. Wells Fargo Bank, N.A. v. Bohatka, 112 So. 3d 596, 600
(Fla. 1st DCA 2013). When a complaint is defective, a trial court
should give the plaintiff an opportunity to amend “unless it is
apparent that the pleading cannot be amended to state a cause of
action.” Id. at 601 (quoting Kairalla v. John D. Catherine T.
MacArthur Found., 534 So. 2d 774, 775 (Fla. 4th DCA 1988)).

     In Florida, the circuit courts have subject matter jurisdiction
over actions at law where the amount-in-controversy exceeds
$15,000, exclusive of interest, costs, and attorney’s fees. §§
26.012(2)(a) and 34.01(1)(c), Fla. Stat. (2016). To determine if a
complaint meets the circuit court’s $15,000 jurisdictional
threshold, a trial court must assess whether the amount in the
complaint was claimed in good faith. Grunewald v. Warren, 655
So. 2d 1227, 1229 (Fla. 1st DCA 1995).

     The impact rule dictates that “before a plaintiff can recover
damages for emotional distress caused by the negligence of
another, the emotional distress suffered must flow from physical
injuries sustained in an impact.” R.J. v. Humana of Fla., Inc., 652
So. 2d 360, 362 (Fla. 1995). The impact rule does not apply,
however, to a “very narrow class of cases” in which the foreseeable
harms are predominantly emotional in nature. Rowell v. Holt, 850
                                 2
So. 2d 474, 480 (Fla. 2003); see Tanner v. Hartog, 696 So. 2d 705,
708 (Fla. 1997) (describing invasion of privacy and wrongful birth
as recognized torts that fall within this narrow exception to the
impact rule).

     Appellant did not allege that his mental anguish flowed from
any physical injury or impact, and although he did allege that
Appellee’s     conduct    caused     him    anger,    humiliation,
embarrassment, and hypertension, these are the sort of
“intangible, mental injuries” which have been found inadequate to
overcome the impact rule. See R.J., 652 So. 2d at 364. Because
there is no connection between the alleged emotional suffering and
any physical impact, Appellant cannot seek emotional distress
damages unless an exception to the impact rule applies.

     In Rowell, an attorney failed to turn over a document that
would have freed his incarcerated client, and the supreme court
held that the impact rule did not bar emotional distress damages.
850 So. 2d at 481. The supreme court emphasized, however, that
its holding was not intended to implicate the entire spectrum of
legal defense work but was instead limited to those rare cases
where it “is beyond dispute that [the prisoner] was innocent of the
crime charged, should not have been arrested, and was wrongfully
confined on a continuing basis in pretrial detention.” Id. This
exception to the impact rule was meant to apply only where an
attorney “is provided the means to unquestionably break down the
walls of wrongful, unjust pretrial restraint” and either fails to do
so or chooses not to. Id.

     We decline to extend the narrow holding in Rowell to the
circumstances here, where Appellant was not a victim of unjust
pretrial restraint, but rather was serving a lawful sentence
following a conviction.     Also, unlike in Rowell, Appellant’s
allegations do not describe the type of conduct in which the
foreseeable harms would be predominantly emotional, rather than
financial, in nature. Therefore, we hold that this case does not fall
within any recognized exception to the impact rule, and because
there was no impact, emotional distress damages are not available.

     Without emotional distress damages, the amended complaint
does not allege an amount-in-controversy high enough to confer
jurisdiction on the circuit court. This deficiency cannot be
                                 3
corrected by amendment, as the cashier’s checks attached to the
amended complaint show on their face that Plaintiff’s asserted
losses fall below the $15,000 threshold. See Sullivan v. Nova
Univ., 613 So. 2d 597, 599 (Fla. 5th DCA 1993) (“the bare
allegation of an amount in controversy exceeding $5,000 is
insufficient to confer jurisdiction upon the circuit court, since
Nova’s claim is based upon two notes attached to this complaint
which show on their face that the principal amount of the debt is
substantially less than $5,000”).

     Because it is apparent that Appellant cannot in good faith
amend his complaint to allege a basis for the circuit court’s
jurisdiction, the trial court did not err in dismissing the amended
complaint and directing the clerk to close the file.

    AFFIRMED.

KELSEY and M.K. THOMAS, JJ., concur.

                 _____________________________

    Not final until disposition of any timely and
    authorized motion under Fla. R. App. P. 9.330 or
    9.331.
               _____________________________


Robert Reid, pro se, for Appellant.

Bernard F. Daley, Jr., Tallahassee, pro se, for Appellee.




                                 4